PER CURIAM.
Appellant was indicted by the grand jury for the offense of rape in violation of Fla.Stat. § 794.01, F.S.A. He subsequently appeared before the trial judge being represented by counsel, Robert S. McDaniel, Jr. and Mr. Ralph Haben, and also present was his step-father, Louis Porter. He was arraigned and entered a plea of guilty. Following a pre-sentence investigation, the trial court sentenced him to life imprisonment.
*314We have searched the record, read the briefs and all papers filed in behalf of appellant and no error being made to appear the judgment is therefore affirmed.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.